Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Samir Bhavsar, on March 22, 2021.


The claims have been amended as follows:
1. (Currently Amended) A validation system, comprising: 
a server comprising: 
a first memory operable to store: 
location information for a set of registered locations; 
a set of store identifiers, wherein each store identifier is linked with a registered location from the set of registered locations; and 
a set of private keys, wherein each private key is linked with a registered location from the set of registered locations; and 
first processor is configured to: 
receive location information for a mobile device; 

identify a private key linked with the registered location where the mobile device is currently located, wherein the private key is linked with a public key that is stored in a validation terminal that is located at the registered location; 
receive a transaction request from the mobile device for products in a digital cart;
process a transaction for the products in the digital cart in response to receiving the transaction request; 
generate a barcode based on the store identifier linked with the registered location and transaction information from processing the transaction for the products in the digital cart; 
encrypt the barcode using the private key that is linked with the validation terminal located at the registered location; and 
send the encrypted barcode to the mobile device; and 
the validation terminal located at the registered location and in signal communication with the server, comprising: 
a barcode reader; 
a second memory operable to store the public key, wherein the public key is paired with the private key; and 
second processor is configured to: detect that the encrypted barcode was scanned by the barcode reader; decrypt the encrypted barcode using the stored public key; and indicate that the transaction is valid in response to decrypting the encrypted barcode using the public key.  

first processor is further configured to send instructions for enabling a scan feature on the mobile device in response to determining that the received location information for the mobile device matches location information for the registered location.  

3. (Currently Amended) The system of claim 1, wherein the first processor is further configured to: 
receive product information for a product scanned by the mobile device; 
determine the product is available at the registered location based on inventory information for the registered location; and 
add the product to the digital cart in response to determining that the product is available at the registered location.  

4. (Currently Amended) The system of claim 1, wherein: the generated barcode comprises a timestamp; and 
the second processor is further configured to: 
obtain the timestamp from the decrypted barcode; and 
indicate the transaction is valid in response to determining that the timestamp is within a predetermined time window.  

5. (Original) The system of claim 1, wherein the generated barcode is a two- dimensional barcode.  

6. (Original) The system of claim 1, wherein indicating the transaction is valid comprises activating one or more light emitting diodes (LEDs).  

7. (Currently Amended) The system of claim 1, wherein the second processor is further configured to send confirmation information to the server in response to the decrypting the encrypted barcode using the public key.  

8. (Currently Amended) A validation method, comprising; 
receiving, at a server, location information for a mobile device; 
determining, by the server, that the received location information for the mobile device matches location information linked with a registered location from a set of stored registered locations;
identifying, by the server, a private key linked with the registered location where the mobile device is currently located, wherein the private key is linked with a public key that is stored in a validation terminal that is located at the registered location; 
receiving, by the server, a transaction request from the mobile device for products in a digital cart; 
processing, by the server, a transaction for the products in the digital cart in response to receiving the transaction request; 
generating, by the server, a barcode based on a store identifier linked with the registered location and transaction information from processing the transaction for the products in the digital cart;
encrypting, by the server, the barcode using the private key that is linked with the validation terminal located at the registered location; 
sending, by the server, the encrypted barcode to the mobile device; 
scanning, by the validation terminal, the encrypted barcode using a barcode reader; 
decrypting, by the validation terminal, the encrypted barcode using the public key, wherein the public key is paired with the private key; and 
that the transaction is valid in response to decrypting the encrypted barcode using the public key.  

9. (Original) The method of claim 8, further comprising sending, by the server, instructions for enabling a scan feature on the mobile device in response to determining that the received location information for the mobile device matches location information for the registered location.  

10. (Currently Amended) The method of claim 8, further comprising: 
receiving, by the server, product information for a product scanned by the mobile device;
determining, by the server, that the product is available at the registered location based on inventory information for the registered location; and 
adding, by the server, the product to the digital cart in response to determining that the product is available at the registered location.  

11. (Currently Amended) The method of claim 8, further comprising 
obtaining, by the validation terminal, a timestamp from the decrypted barcode; and 
wherein indicating that the transaction is valid in response to determining that the timestamp is within a predetermined time window.  

12. (Original) The method of claim 8, wherein the generated barcode is a two- dimensional barcode.  

13. (Currently Amended) The method of claim 8, wherein indicating that the transaction is valid comprises activating one or more light emitting diodes (LEDs).  



15. (Currently Amended) A validation device that operates in conjunction with a mobile device and a validation terminal using encryption keys, the validation device comprising; 
a memory operable to store: 
location information for a set of registered locations; 
a set of store identifiers, wherein each store identifier is linked with a registered location from the set of registered locations; and 
a set of private keys, wherein: each private key is linked with a registered location from the set of registered locations; and each private key is paired with a public key stored at a registered location; and 
processor is configured to: 
receive location information for a mobile device from the mobile device; 
determine that the received location information for the mobile device matches location information linked with a registered location from the set of registered locations; 
identify a private key linked with the registered location where the mobile device is currently located, wherein the private key is linked with a public key that is stored in a validation terminal that is located at the registered location; 
receive a transaction request from the mobile device for products in a digital cart; 
process a transaction for the products in the digital cart in response to receiving the transaction request; 

encrypt the barcode using the private key that is linked with the validation terminal located at the registered location; and 
send the encrypted barcode to the mobile device.  

16. (Original) The device of claim 15, wherein the first processor is further configured to send instructions for enabling a scan feature on the mobile device in response to determining that the received location information for the mobile device matches location information for the registered location.
  
17. (Original) The device of claim 15, wherein the first processor is further configured to: 
receive product information for a product scanned by the mobile device; 
determine that the product is available at the registered location based on inventory information for the registered location; and 
add the product to the digital cart in response to determining that the product is available at the registered location.  

18. (Original) The device of claim 15, wherein the generated barcode is a two- dimensional barcode.  

19. (Original) The device of claim 15, wherein the generated barcode comprises a timestamp.  



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 provides a validation system comprising a server comprising a first memory, a first processor operatively coupled to the first memory, and a validation terminal in providing a technical solution of enabling mobile device to work cooperatively with other devices, e.g. the validation system, to link operations performed on a mobile device with the location of the mobile device. Specifically, the claim recites “A validation system, comprising: a server comprising: a first memory operable to store: location information for a set of registered locations; a set of store identifiers, wherein each store identifier is linked with a registered location from the set of registered locations; and a set of private keys, wherein each private key is linked with a registered location from the set of registered locations; and a first processor operably coupled to the first memory, wherein the first processor is configured to: receive location information for a mobile device; determine the received location information for the mobile device matches location information linked with a registered location from the set of registered 
US Patent 8,893,964 discloses a system and methods including validation of transaction barcode based on time and/or position. A mobile device generates QR codes and encrypts to include geospatial location of GPS receiver within a confined radius, time in hours, minutes and seconds, increment of charges to the account identifier within a predefined timeframe, such as 15 minutes, the end user's account identifier, and a message referenced by the point of sale location for lookup of a decryption key and/or method. The point of sale vendor uses a barcode reader to read the QR code presented by the mobile device and looks up the encryption table and uses an embedded key to decrypt the AQ code. In one embodiment, an encryption key can include the sensed condition deduced separately by the barcode scanner from the mobile telephone information handling system, such as a time or a GPS position.

US 20160189151 discloses a system and methods for distributing of a user for an electronic transaction, specifically authenticating a user for an electronic transaction based on the multiple computing devices being located within a specified distance of each other;
US 10257606 discloses a technique of encrypting barcode using a key that is based on location, a time of day, a day of the week, a gate serial number, etc.
US 20170070485 discloses a system and methods of location aware cryptography that uses a location of an entity to perform cryptographic operations that may be used to encrypt and decrypt data transmitted to another entity. The location aware cryptography may be used to encrypt data and/or decrypt data transmitted between a first entity and a second entity by using a location determined by the first entity and a location determined by the second entity in the location aware cryptography.
US 10218711 discloses a system and methods disclosing technique of utilizing specific asymmetric keys that are associated with specific geographies, e.g. cryptographic binding between geography specific keys and platform hardware, and determining whether a specific record was signed by a geo-specific private key that corresponds to the current location of a computing device.
The cited references, alone or in combination, do not teach the specific recited system in that utilizes a private key linked with the registered location where the mobile device is currently located, wherein the private key is linked with a public key that is stored in a validation terminal that is located at the registered location in encrypting of generated barcode, based on the received transaction request from the mobile device for products in a digital cart, using the private key that is linked with the 
Claim 8 is significantly similar to claim 1 as it represents validation method of claim 1. Hence, claim 8 is also allowed for the similar rational above.
Claim 15 represents the server of claim 1 in utilizing the location information of a mobile device in identification of the private key linked with the registered location where the mobile device is currently located, wherein the private key is linked with a public key that is stored in the validation terminal that is located at the registered location, in encrypting of generated barcode, based on the received transaction request from the mobile device for products in a digital cart, using the private key that is linked with the validation terminal located at the registered location (e.g. where the mobile device is currently located).
The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN S KIM/Primary Examiner, Art Unit 3685